Title: From Thomas Jefferson to James Madison, 17 August 1808
From: Jefferson, Thomas
To: Madison, James


                  
                                          
                            Aug. 17. 08.
                  
                            
                        
                  The government of the US. will not make itself an accomplice in the crimes of invading a foreign nation which never did it a wrong, in the abduction of their people and selling them in slavery.
                  
                     Th: Jefferson
                     
                  
               